DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,477,898 Buff et al.
Regarding claim 1, Buff teaches a composite material (column 1, lines 15-19) comprising,
a skin material 1 comprising fibers (fibrous mat) and an uncompressed (column 3, lines 15-18, where the Examiner is taking the position that silence regarding compression means that 2 consisting of a flexible polyurethane foam (column 2, lines 1-6, where the foam sheet includes only the foam material before penetration) laminated at a front surface thereof on one surface of the skin material (column 4, lines 5-6, before penetration),
wherein the fibers of the skin material are only on the front surface of the flexible polyurethane foam sheet (column 4, lines 5-6, before penetration),
wherein the flexible polyurethane foam sheet consisting of a flexible polyurethane foam has a thickness of 3.175-50.8 mm (1/8 to 2 inches, column 3, lines 5-8) and the flexible polyurethane foam sheet of which the flexible polyurethane foam sheet consists, has been selected for characteristics of having (where the prior art reads on the claim by meeting the characteristics, even if such a choice is not explicitly stated)
a compression percentage of 40% under constant load (column 5, lines 41-44, where 5-60% of original thickness means the material has been compressed 40-95%) in an entire temperature range of 135°C to 190°C (column 5, lines 34-37).
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 3.175-50.8 mm reads on the claimed range of 3-15 mm, and the taught range of 40-95% compression reads on the claimed range of 5-40% compression.
Buff does not teach the compression over the entire claimed range. However, as Buff satisfies all of the previous limitations, Buff’s materials (polyurethane foam and fibrous skin) are indistinguishable from the claimed materials. Therefore, it is reasonable to expect that Buff’s compression percentage would exist over the entire 100°C to 150°C temperature range. “Where 
Buff does not teach the claimed measurement method. However, the method of measuring the claimed compression is not considered to structurally limit the claim. Note that Applicant has not provided evidence that the claimed method of measuring compression results in a structural difference between Applicant’s composite material and the taught material; see MPEP 2113. As such, Buff is considered to render obvious the claimed compression regardless of the measuring technique. Please note that this applies to all measurement methods in the claims, but will not be repeated below.
Regarding claim 2, Buff teaches that a compression set of the flexible polyurethane foam sheet is 95% or less (column 5, lines 38-60, where the product is compressed for shorter times such that the total compression of 95-40% is not achieved, resulting in a compression of 95% or less). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 95% or less reads on the claimed range of 30% or less.
Regarding claim 3, Buff teaches that a repetition compression set of the flexible polyurethane foam sheet is 95% or less (column 5, lines 38-60, where the product is compressed for shorter times such that the total compression of 95-40% is not achieved, resulting in a compression of 95% or less, and where repetition would only result in further compression). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 95% or less reads on the claimed range of 10% or less.
3 (0.8-6 lbs/ft3, column 2, lines 65-67). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 12.8-96 kg/m3 reads on the claimed range of 16-60 kg/m3.
Regarding claim 5, Buff teaches that a rebound resilience of the flexible polyurethane foam sheet is 5-60% (column 5, lines 41-44, where 40-95% compression results in a 5-60% resilience). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 5-60% reads on the claimed range of 20% or more.
Regarding claim 6, Buff teaches that a compression percentage of the flexible polyurethane foam sheet in a temperature range of 135°C to 190°C (column 5, lines 34-37) is 95% or less (column 5, lines 38-44, where 5-60% of original thickness means the material has been compressed 40-95%). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 95% or less reads on the claimed range of 10-30%, and the taught range of 135°C to 190°C reads on the claimed range of 100°C to 150°C.
Regarding claim 14, Buff teaches that the skin material and the flexible polyurethane foam sheet are integrated (column 4, lines 5-6). Please note, claim 14 includes product by process language (flame lamination).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Buff appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.

Response to Arguments
Applicant's arguments filed June 28, 2021, and July 22, 2021, have been fully considered but they are not persuasive.
Applicant argues that the compression is not a product by process limitation. However, the examiner never states that the compression is a product by process limitation. The measurement method has not been shown to structurally limit the product, but the compression has been taught by the prior art. As stated above with respect to claim 1, the selection of characteristics is read on by the prior art product meeting the characteristics in the claim. The act of selecting a particular material also does not limit the structure of the product. 
Applicant argues that the temperature range taught the prior art that is encompassed by the claimed range cannot read on the claimed temperature limitation because the claimed range is regarding the measurement method and therefore is not satisfied by the temperature range of the 
Applicant argues that because the prior art product has been needled with fibers, the polyurethane foam itself cannot be analyzed. However, it is unclear why this is so. Applicant does not explain how the presence of the fibers destroys the product such that it cannot read on the claim. 
Applicant argues that the thermomechanical analysis has not been taught by the prior art. However, again, the method of measurement or analysis does not affect the structure of the product and therefore does not impart patentability to the claim. 
Applicant argues that the prior art does not teach a polyurethane foam that consists of a flexible polyurethane foam. However, the “consists of” language only requires that the polyurethane foam does not include any elements beyond the claimed flexible polyurethane foam. In other words, as claimed, the foam must include only foam. In this case, before the foam has been needled, it comprises only foam. But the prior art product as a whole is not limited to only including a polyurethane foam. The product includes the skin material and the foam that includes only the polyurethane foam material. 
Finally, Applicant argues that the claimed composite material has unique characteristics such as superior shape-imparting properties and superior cushioning performance and durability. However, if Applicant wishes to argue unexpected results, data should be provided that compares the claimed product to the prior art and that shows a result that is not present in the prior art product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781